LICENSE AGREEMENT № W - 1/18

ON THE TRANSFER OF A GENERAL, EXCLUSIVE, UNLIMITED AND PERPETUAL LICENSE TO USE
THE TECHNOLOGY, KNOW-HOW, DEVELOPMENT AND TECHNICAL KNOWLEDGE for industrial and
commercial applications of the complex “TOR technology” and utility model
“Tornado” in the mining industry, enrichment of rocks and processing of mineral
raw materials and technogenic accumulations

Muttenz, Switzerland

18.06. 2018

The following is confidential


1. DECLARATION OF THE PARTIES




TORtec Forschungsinstitut GmbH (TRI, Sweitzerland), holder of intellectual
property, hereinafter referred to as "Licensor", represented by Director and CEO
Mr. Franc Smidt, on the one hand, and the company TORtec Group, hereafter
referred to as "Licensee", represented by President and CEO Mr. Stephen Smoot,
acting on the basis of the Charter, on the other hand, taking into account that:



1.1.

The Licensor is the holder and manager of technology, know-how, patents(s), as
well as future patents and know-how, united under the common understanding of
"TOR technology", as well as documentation, development and production of unique
installations for resonant gas-dynamic grinding Materials of various types,
united under the common understanding of "TORNADO", for the technologies of
disintegration of substances, their mechanical, mechanochemical activation and
mechanosynthesis, subsequent enrichment and / or production of dispersed
materials, composites and mixtures;



1.2.

The Licensee wishes to acquire, on the terms of this License Agreement, an
exclusive (General) perpetual and irrevocable license for:



·

methods of disintegration of mineral raw materials, methods and technologies of
further enrichment of rocks minerals and processing of technogenic accumulations
under the code name "TOR technology";



·

exploitation of specialized mineral processing "Tornado" utility models and the
subsequent recipience of the products by the disintegration of mineral raw
materials, mechanical activation, mechanochemical activation and
mechanosynthesis to receive a large range of finished products, blends,
composites and solutions;



·

commercialization of Licensor's technological solutions and projects in the
mining industry and in the processing of mineral raw materials and technogenic
accumulations.




2. DEFINITION OF TERMS

The following terms used in this Agreement are defined as:



2.1.

“TOR-Technologies” – defined as a set of technologies and a License (Annex Nº1)
at the time of the transfer of the license under this License Agreement on the
mining industry and mineral processing, including:



-

methods, techniques and technologies of disintegration of materials, minerals
and rocks, mining, industrial waste with subsequent enrichment and/or with the
recipience of the Product;



-

methods and technologies of mechanical activation, mechanochemical activation
and mechanosynthesis of mineral raw materials, obtaining materials with new
properties and new materials, composites, mixtures, solutions;



-

methods and technologies of deep processing and decontamination of contaminated
materials, waste, and water reclamation;



-

methods and technologies of restoration of the fertility of the land, obtaining
new classes of mineral and biomineral fertilizers and mixtures and mineral
protection of soil and plants,



-

all or some know-how’s, trademarks, design development and Technical knowledge.





--------------------------------------------------------------------------------





2.2.

«Products» - defined as the services and the resulting disintegration at the
useful models of “Tornado” and the accompanying equipment products and results.



2.3.

«Patents» – received by the Licensor at the disposal of the authors or own
patents and patents that will be received by the Licensor on the technology.



2.4.

Know-How, technical knowledge – defined as the technical information,
technology, production, technical data and design drafts, material specification
and other information used by the Licensor during the manufacture of the
Products or services, or which is necessary for the Licensee to be able to
produce Products and provide services in accordance with the standards and
quality, same standards and qualities of Products and Services manufactured and
provided by Licensor, including any enhancements obtained during the period of
this Agreement.



2.5.

Specialized mineral processing "Tornado" Installations (lines) - defined as
scientific-research, experimental, semi-industrial and industrial utility
models, designs Developments and Technical knowledge as well as: stationary,
mobile, floating line, two-stage, multi cascading, complex, and other useful
models, which include the working chambers of the gas-dynamic energy (air, air
mixture, argon and any inert gases, nitrogen, carbon dioxide, steam, etc.) in a
confined space, the cavities of the working chamber , the automated control
system (ACS), which include or may include spouts, cyclones, scrubbers,
filtration system and other related support equipment and components.



2.6.

«Special products» –products not falling under the definition given in clause 1
hereof, are further developed by the Licensee using industrial designs protected
by "patents" or on the basis of own KNOW-HOW, such as new materials and
materials with new and desired properties.



2.7.

«Trademarks» - defined as all or specific trademarks which are used regardless
of whether they were registered or not, at any time, during the term of this
Agreement, or those, on which requests are received, or which are provided for
all or any part of the Production, the details of which are given in Annex Nº 3.



2.8.

«Special equipment» –additionally developed unique equipment for the complex
"Tornado" installation, necessary for the production of the "production under
the license" (Annex Nº 2).



2.9.

«Confidentiality» –a compliance with the measures to prevent accidental or
intentional disclosure of information relating to "patents" and know-how related
documentation and confidential information concerning this Agreement to third
parties.



2.10.

«The reporting period» –the period of the Licensee's activities to implement the
terms of this Agreement in each period of 12 months from the date of entry
hereof into force.



2.11.

«Territory» –not limited, unless otherwise agreed by the parties in additional
Agreements.



2.12.

«Payments under the license agreement» –payments, by which all possible fees and
taxes shall be paid by the Licensor.



2.13.

ACS –automated control system, including software for installation (line,
"TORNADO").




3.  THE SUBJECT OF THE AGREEMENT

        3.1. The Licensor grants to the Licensee for the term of this Agreement
and for royalties (remuneration) a

               general, exclusive, unlimited, irrevocable and perpetual License
(Annex Nº 1 to this Agreement).

        3.2. Taking into account that the Licensee acquires the right for
commercial transfer of the non-exclusive

               derivative territorial licenses and sublicenses for the use of
"Products" and services under this License

              Agreement, for the use, import, offer for sale, sale and other
introduction into economic turnover of the

              "product under the license" and (or) "special products" (in
particular, using, if necessary, the "special

               equipment", and components, parts and raw materials, applied by
Licensor on a "territory".

        3.3. The Licensor reserves the right to use the above industrial
designs, know-how and Technology, as defined

                in this agreement, without any restrictions on a non-commercial
basis.

        3.4. The Licensor transfers to the Licensee the necessary and sufficient
to use the "TOR technology" and the

               utility model "Tornado" documentation, provides technical
assistance, supervision and, if necessary, the

               supply of samples and materials, as well as "special equipment"
and produces all the Technical

               requirements for design and general contracting works for the
production of the useful models, units

               (lines), "TORNADO", their certification, for later commercial
use.





--------------------------------------------------------------------------------




4. CONSTRUCTUAL AND TECHNOLOGICAL DOCUMENTATION



4.1.

All of the technological documentation, necessary and sufficient for the
production and use of the "production under the license" at the TOR-technology
and operation utility models, "Tornado", is transmitted by the Licensor to the
authorized representative of the Licensee at the conclusion of this License
Agreement and in subsequent acts for the transfer of intellectual-material
values signed by authorized representatives of both Parties. If the Licensee or
his authorized representative does not appear at the time set for transfer, the
Licensor may send the documentation by registered mail to the address and at the
expense of the Licensee. The date of the documentation transfer shall be the
date of signing of the acceptance act or the date of postmark on the invoice,
respectively.



4.2.

If the Licensee, during the transfer or within 12 months after receiving the
documentation, will set incompleteness or incorrectness of the received
documentation from the Licensor, the Licensor shall, within 3 weeks after
receipt of a justified written complaint, transfer the missing documentation or
correct partial deficiencies and shall transfer the corrected documents to the
Licensee. In this case, the date of transfer shall be the date when the original
documentation was transferred or the transfer of the the missing or revised
documentation, in accordance with the provisions of paragraph 4.4.1.



4.3.

The Licensee may copy the documentation for his needs, however he is subject to
the obligation to ensure "confidentiality".




5. FURTHER DEVELOPMENTS AND IMPROVEMENTS

5.1.

During the term of the License Agreement, the Parties undertake immediately to
inform each other about all produced further developments, and improvements of
the utility models, "patents”, "know-how", "production under the license" and
"special products".

5.2.

The parties undertake to first provide each other with all the abovementioned
improvements on the subject of this Agreement. The conditions for the transfer
of these improvements and further developments will be agreed by the parties
additionally.

5.3.

The further developments and improvements, which are protected by "patents" or
in respect of which applications for a "patent" were submitted, that are created
by one of the Parties, are considered to be owned by the party and can be shared
under this License Agreement to subsidiaries, operating enterprises and
structural subdivisions of the Licensee.




6. LIABILITIES AND RESPONSIBILITIES

6.1.

The Licensor declares that at the time of signing of this Agreement he knew
nothing about the rights of third parties which might be violated by the
granting of this license.

6.2.

The Licensor declares about the technical viability of the TOR technology and
the feasibility of production of "production under the license" and services at
the enterprises of the Licensee and the possibility of performance under this
Agreement, subject to full compliance by the Licensee of the specifications and
instructions of the Licensor.

6.3.

The licensor undertakes and guarantees the Licensee not to grant a license for
the method of producing the "Product" at the "Technology Tornado" provided for
in the Agreement, to third parties and confirms the right of the Licensee to
provide all kinds of derivative license to subsidiaries, according to the terms
of this Agreement and with the reproduction of the arbitrational clause, as in
this Agreement, in each successive license agreement.

6.4.

The Licensor declares that the useful design and documentation and other
materials provided to the Licensee are complete and accurately conducted.

6.5.

The Licensee undertakes to produce the "production under the license", and
provide specialized services in full accordance with the acquired technology and
the design documentation and the instructions of the Licensor in respect of the
industrial design and utility models "TORNADO" TOR-technologies in any planned
projects and exclusively in their own factory.

6.6.

The party that fails to comply with the above conditions must compensate the
other Party for losses incurred in connection with this loss within the limits
of the lost economic profit.





--------------------------------------------------------------------------------



6.7.

For violation of terms of transfer of technological documentation, licenses and
other necessary information in accordance with this Agreement, the Licensor
shall pay to the Licensee a penalty, calculated in the amount of 1% of the
annual amount, but not more than 30% of the total royalties per year.

6.8.

The amount of damages and contractual penalties which one Side can claim because
of various violations of this Agreement may not in total exceed that provided
for in paragraph 6.7 of the amounts if the Parties have not agreed otherwise.

6.9.

The Licensor shall provide a two-year warranty period for the operation of any
utility model "Tornado" and subsequent after-sale service, and service on a
contractual basis through a contractor.

6.10.

The Licensor is obliged and shall bear the costs for the registration and
support of the priorities in intellectual property, including the generic
know-how on the complex TOR-technology and utility models "TORNADO" in the
registry of the International Committee for Property Protection and provides
data protection of priorities at the International Commercial Arbitration Court
at the International Committee for Property Protection (ICAC at the ICPP),
Larnaca, Cyprus.




7. TECHNICAL ASSISTANCE IN THE PRODUCTION OF THE "PRODUCT LICENSE"

7.1.

In order to provide technical assistance to the Licensee in relation to the
production of the "production under license", as well as for the training of the
Licensee’s personnel in relation to TOR technologies, methods and techniques
related to the manufacture and use of "production under the license" and related
equipment, the Licensor shall, at the request of the Licensee, provide the
enterprise of the Licensee with the necessary number of specialists. The
conditions and the payment for the training of the specialists are agreed by the
Parties in the supplementary Agreement. The Licensee will notify the Licensor of
its request 1 month prior to the proposed date of the transfer of experts.



7.2.

The Licensee will provide the Licensor's specialists during their stay at the
Licensee’s enterprise(s) with hotel premises, means of transport to travel to
work and back, equipped workstations, telephone and Internet communication, and
other agreed services.



7.3.

In the case where the Licensee shall request the Licensor to visit the
enterprise producing the "products under the license" for purposes of studying
its production and equipment, the Licensor will satisfy such inquiry. All costs
associated with the visit and stay of the professionals in the businesses of the
Licensor, shall be provided by the Licensee.




8. ROYALTIES AND PAYMENTS (HONORARIUM)

         8.1. A one-time fee for the License provided for in this Agreement is
of 30 000 (thirty thousand) euros,

                transferred to the Licensor, which has already been remitted and
received.

         8.2. From the moment of the signing of this License Agreement, the
Licensee annually pays royalties in the

                amount of 10% of any after tax profit received by the Licensee
by the year’s result, including the profit

                obtained from each subsidiary that applied the complex
TOR-technology and the Tornado installation for

                Licenses in order to distribute the author's remuneration by the
Licensor.




9. INFORMATION AND STATEMENTS

        9.1. The Licensee, within 30 days following the annual "reporting
period" provides the Licensor with the

               consolidated accounting data on the volume of sales of services,
"products under the license" and "special

               products", services rendered using TOR technology during the
"reporting period", and also a copy of the

               balance sheet deposited with the tax authorities and
corresponding balances for each subsidiary that applied

              TOR technology and / or Tornado utility models.

       9.2. The Licensor has the right to inspect data relating to the volume of
production and sales, "production under

               the license" and "special products", the enterprises of the
Licensee on the consolidated accounting reports,

               or to order an external audit. The Licensee is obliged to ensure
the possibility of such verification.




10. ENSURING CONFIDENTIALITY

      10.1. The parties undertake the obligation to preserve the
"confidentiality" derived from the Licensor's

                technology, documentation and information under this Agreement
relating to the production of services,

               "production under the license", "special products", the
TOR-technology and utility models-installations

               "TORNADO", which can be called differently, but which imply the
principles on the subject of this

               Agreement in sections 1-3 of this Agreement.

       10.2.The parties shall take all necessary measures to prevent full or
partial disclosure of such information or its

               acquainting to third parties without mutual Agreement.





--------------------------------------------------------------------------------

       10.3. With the submitted documentation and information shall be
acquainted only those persons, from the

                personnel of Licensee's enterprises, who are directly involved
in the production of services, "products

                under the license", who have been approved by the Licensee's
trade secret access list.

        10.4.In the case where the information is disclosed by the Licensee,
contained in documents and reports, within

               the unauthorized transfer to third parties of technical knowledge
and trade secrets, the Licensee will

               reimburse the Licensor for the losses incurred in connection
therewith, which is determined by the

               mediator appointed by the Chairman of the International
Commercial Arbitration Court at the International

               Property Protection Committee (ICAC at the ICPP), Larnaca,
Cyprus.

11. PROTECTION OF THE TRANSFERRED RIGHTS

       11.1. During the whole term of this Agreement, the Licensee acknowledges
and recognizes the validity of

               the rights of the Licensor on all the technology and
documentation. The Licensor is obliged to "maintain in

               effect" the existing and future patents and trade secrets,
know-how, during the term of this Agreement. If

               the Licensor intends to stop maintaining patents and priorities
in the intellectual property registry of the

               ICPP in force, or sell or transfer the know-how or its rights and
obligations under this Agreement, he shall

               notify in advance the Licensee. In this case, the Parties shall
settle their relations arising out of this

              Agreement further with additional written agreements.

     11.2. On cases of illegal use, by third parties, of technology, know-how,
patents, technical knowledge of the

              Licensor on the "territory", which became known to the Licensee,
he will promptly notify Licensor. In case

             where the Licensee shall be presented with complaints or claims in
relation to the violation of the rights of

             third parties in connection with the use of a license hereunder,
the Licensee shall notify the Licensor. In both

             cases, the Licensor agrees to settle such claims or take other
actions, eliminating the costs and losses in

             relation to the Licensee.

       11.3. In the event that the Licensee concludes that it is appropriate to
patent the Licensor's industrial designs for

            which patents have not yet been obtained, he shall communicate his
opinion to the Licensor. The latter

            decides on the advisability of legal protection of its industrial
designs taking into account the legitimate

            interests of the Licensee. All costs associated with such patenting
are distributed between the parties under

            an additional agreement.



11.4.

 The Licensee has full right of disposal of the finished products created by the
industries, without any obligations to Licensor.




12. ADVERTISING

       12.1.The Licensee shall specify in the relevant promotional material and
in the production of "product under the

                 license" as well as in the "special products" manufactured at
the enterprises, that the products are

                 manufactured under the license obtained from the Licensor
TORtec Group, with a brand «TORtecâ».
        12.2. The question on the use of the Licensor’s trademarks by the
Licensee shall be settled by the Parties in

                 additional annexes to this Agreement.

13. THE ARBITRATION CLAUSE (DISPUTE RESOLUTION)



13.1.

In the event of any dispute between the Licensor and the Licensee on matters
provided for in this Agreement, the Parties will take all measures to resolve
them through negotiations between them.



13.2.

In case of failure to settle the mentioned disputes by negotiations, they shall
be resolved exclusively in arbitration, at the International Commercial
Arbitration Court at the ICPP (ICAC at the ICPP, Larnaca, Cyprus). The parties
are entitled to appeal on controversial issues only in the ICAC at the ICPP
(Larnaca, Cyprus). If the Parties do not agree otherwise, the arbitration shall
be conducted before the court of Arbitration, consisting of three (3)
arbitrators appointed: one by the plaintiff, one by the defendant, and the
third, appointed by the Chairman of the ICAC at the ICPP, who will act as the
Chairman (umpire) of the process. If any party does not appoint such arbitrator
within 30 days from the date of receipt of the request for arbitration, the ICAC
President himself will appoint the arbitrator. The venue of arbitration shall be
the city of Larnaca, Cyprus, unless otherwise agreed upon by the Parties. The
case in arbitration will be conducted in the language agreed





--------------------------------------------------------------------------------

between the Parties. In the consideration and administration of the referred
question (claim) to the ICAC and the making of the arbitral award, the ICAC will
be guided solely by the terms and conditions contained in the Constituent
documents of the ICPP and the UNCITRAL rules, not taking into account the
principles of conflict of laws. The arbitrators will decide by the majority of
votes. The decision of the Tribunal will be issued in writing, it shall contain
the basis on which it was passed and will be signed, by at least two of the
three arbitrators. The Arbitration award will be final and binding upon the
Parties. It may be enforced in any court in any state on the basis of the UN
Convention of 1958.This arbitration agreement operates autonomously from this
Agreement and continues to operate after the termination of this Agreement. The
costs of the Arbitration, other than the costs of lawyers and other costs paid
by the Parties themselves, will be payed by the guilty (the Side that will lose)
Party.



13.3.

While the Arbitration decision is pending, the Parties will fulfill their
obligations under this Agreement.



13.4.

The Licensee will, to the maximum extent possible, apply this arbitration clause
in all contracts concluded with the third parties.



13.5.

The arbitration clause is autonomous from this Agreement, and, in the event of
its termination, is effective for another 5 years.

14. TERM OF THE AGREEMENT

       14.1.This Agreement is of unlimited duration, valid as long as the
companies of the Parties operate, and it

                comes into force from the date of its signing by the Parties in
accordance with the prescribed manner.

        14.2. Each Party has the right to terminate this Agreement by a written
notice if the other Party fails to perform

                any material condition on the clauses of this Agreement.
However, a Party that has not fulfilled its

                obligation will be granted 30 days to resolve the violation.

      14.3. If this Agreement is terminated ahead of schedule due to the failure
of Licensee to fulfil its obligations, 

              including payment of royalties, then he is deprived of the right
to use all technology and documentation

              in any form and must immediately stop and not continue conducting
all work related to this Agreement (See

             the «Subject matter of the agreement»), to return to the Licensor
in full all the design and technological

             documentation received from the Licensor.




15.  OTHER CONDITIONS



15.1.

The rights and obligations of Licensee hereunder may not be assigned to another
citizen or legal person without the written permission of the Licensor.



15.2.

All changes and additions to this Agreement must be made in writing and signed
by duly authorised persons and approved by the competent authorities, if such
approval is necessary.



15.3.

 In relation to all other, not provided for in this Agreement, it shall be
governed by the current Legislation of the country of residence of the Licensor.



15.4.

The annexes mentioned in this Agreement form an integral part of it.



15.5.

This License Agreement is concluded in Muttenz (Switzerland) on 18.06. 2018 in
two equivalent copies in English.










LEGAL ADDRESSES AND BANK DETAILS OF THE PARTIES:




The LICENSOR:

TORtec Forschungsinstitut GmbH

Rothausstrasse 61, 4132 Muttenz, Switzerland

fr.smidt@gmail.com  Tel.: +41 764374455

Attention: Franc Smidt





--------------------------------------------------------------------------------







The LICENSEE:

TORtec Group

30 North Gould Street, Suite R

Sheridan, Wyoming 82801

Attention: Stephen H. Smoot

Email: ceo@tortecgroup.com

 Phone:  +1-307-220-3226



















The LICENSOR:




/s/ Franc Smidt





Franc Smidt
                                                                                                       







The LICENSEE:










/s/ Stephen Smoot








Stephen Smoot






